DETAILED ACTION
1.	 Claims 1,5, 9, 12,14-15,21,24-25, 27-30, 32-38 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,9, 12,14, 21, 24, 25, 27-30, 32-38 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by MORI et al., (hereafter MORI), US 20180359463 A1, published December 13, 2018

As to claim 1, MORI teaches, A method for reducing a subjective visual artefact when displaying binocular overlapping images to a user of a binocular display system (Abstract, [0076], [0093],  information processing  device  displaying video using binocular disparity in  binocular vision region (in other words, region in which a right eye picture and a left eye picture overlap each), further an output control unit 106 of the devise is capable of eliminating distortion of the right eye picture and the left eye picture that have been cut out), the method comprising 
generating, by an image display unit comprising a plurality of pixels elements, right and left- eye source images ([0038]-[0039], A HMD 10 is a device configured to control display of content.  For example, the HMD 10 generates a left eye picture to be displayed on a left eye display unit 126L and a right eye picture to be display on a right eye display unit 126R); 
projecting the right and left-eye source images via corresponding left and right viewing optics to its user such that the user perceives partially overlapping left and right-hand observation images ([0047], [0093], FIG. 3 is a schematic diagram illustrating a field of view (FOV) and a binocular vision region 32(i.e., region in which a right eye picture and a left eye picture overlap each) in accordance with a configuration of the HMD 10-1. The HMD 10-1 includes the right eye optical system configured to conduct video light to a right eye 2R and the left eye optical system configured to conduct video light to a left eye 2L. In addition, the right eye optical system and the left eye optical system are configured such that a plane passing through the right eye 2R and a center line intersects with a plane passing through the left eye 2….); 
reducing a perception of a subjective visual artefact in a subjective artefact region in the perceived right and/or left-hand observation images by modifying one or more pixel parameter values of one or more pixels and/or by modifying one or more image parameters values of one or more display regions relating to the left and/or right-hand source images (Fig.8 and 9, [0070]-[0075], the output control unit 106  performs a correction process of suppressing change in luminance in the boundary portions between the monocular vision regions and in the binocular vision region, with regard to a cutout region of the right eye picture and a cutout region of the left eye picture. For example, the output control unit 106  
change luminance of pixels by an amount of change corresponding to luminance of pixels in the cutout region of the right eye picture or the cutout region of the left eye picture in the content) wherein the modifying of one or more pixel parameter values is performed for one or more pixels that are mapped to a FOV region that is outside the subjective artefact region (Fig.8 and 9, [0070]-[0075],  blend the cutout region of the right eye picture and the cutout region of the left eye picture at the boundary portion between the monocular vision region and the binocular vision region. This enables to moderate the change in luminance, thus  this also enables to  secure moderate change in luminance in monocular vision region  in  both a wide field of view (FOV) and a wide binocular vision region outside the cut out region).  

As to claim 9,  MORI teaches, the modifying of the one or more pixel and/or image parameter values comprises modifying one or more pixel and/or image parameter values mapped to the binocular viewing region to reduce a subjective visual artefact perceived in a monocular viewing region (([0071]-[0075], the output control unit 106 preferably performs a correction process of suppressing change in luminance in the boundary portions between the monocular vision regions and in the binocular vision region, with regard to a cutout region of the right eye picture and a cutout region of the left eye picture).).

As to claim 12,  MORI teaches wherein the modifying of the one or more pixel and/or image parameter values comprises modifying the one or more pixel and/or image parameter values mapped to a monocular viewing region to reduce a subjective visual artefact perceived in the binocular viewing region ([0071]-[0075],  as discuss in claim 9 above, the output control unit 106 preferably performs a correction process of suppressing change in luminance in the boundary portions between the monocular vision regions and in the binocular vision region, with regard to a cutout region of the right eye picture and a cutout region of the left eye picture).

As to claim 14,  MORI teaches the modifying of one or more image display parameter values is performed for one or more image display regions that are mapped to a FOV region that is outside a subjective artefact region and which one or more image display regions relate to the subjective artefact region in that suitable modification of image display parameter values associated with the one or more image display regions reduces or eliminates the perceived artefact ([0070]-[0075], [0095],  For example, the server 20 first determines whether a display of the other device is a reverse-V-shape display or a display for HMD 10-1 (in other words, a V-shape display) on the basis of the device information received from the other device. Next, the server 20 acquires two types of streams for the determined display (in other words, a left eye video signal and a right eye video signal for the determined display) among four types of streams of the display target content, and generates a right eye picture and a left eye picture on the basis of the acquired streams. See also discussion in claim 1 above  about  the limitation “mapped to a FOV region that is outside a subjective artefact region”).

As to claim 21,  MORI teaches  associating image data descriptive of objects with a plurality of different image information layers, wherein the modifying of one or more pixel and/or image parameter values of an object is based on the association of the object with at least one of the plurality of different image information layers ([0066]-[0067],  in the case where the distance between the user and the initial position of the object is smaller than a predetermined threshold, the output control unit 106 arranges the object in the binocular vision region. Alternatively, in the case where the distance between the user and the initial position of the object is larger than the predetermined threshold, the output control unit 106 arranges the object in the monocular vision region. The output control unit 106 may display the object in the monocular vision region in a translucent manner, may display a defocused object, ).

As to claim 24,  MORI teaches  A binocular display system operable to display binocular overlapping images to a user of the binocular display system (Abstract, [0076], [0093], this limitation is discussed in claim 1 above ), the binocular display system comprising
 an image display unit  (Fig.12, [0096], left eye display unit 126L and the right eye display unit 126R) comprising a plurality of pixels that are operable to display right and left-eye source images ([0072],  for example, the output control unit 106 is capable of changing luminance of pixels by an amount of change corresponding to luminance of pixels in the cutout region of the right eye picture or the cutout region of the left eye picture in the content); 
4binocular viewing optics for projecting the right and left-eye source images to a user such that the user perceives partially overlapping left and right-hand observation images([0046], the binocular vision region (in other words, region in which a right eye picture and a left eye picture overlap each other));
 a display unit control engine that is operable to reduce or eliminate a perception of a subjective visual artefact in a subject artefact region in the perceived right and/or left-hand observation images by setting one or more pixel and/or image parameter values relating to the left and/or right-hand source images(Fig.8 and 9, [0070]-[0075],  this limitation discuss in claim 1 above), wherein the modifying of one or more pixel parameter values is performed for one or more pixels that are mapped to a FOV region that is outside the subjective artefact region(Fig.8 and 9, [0070]-[0075],  this limitation discuss in claim 1 above).

As to claim 25,  MORI teaches the display unit control engine reduces or eliminates a perception of a subjective visual artefact based on performance characteristics of the binocular display system ([0159]-[0160],[0071],  generating  a smooth the joints in the overlap region between the left eye display region 44L and the right eye display region 44R as illustrated in FIG. 18(b), by reducing the distortion. Further the output control unit 106 preferably performs a correction process of suppressing change in luminance in the boundary 
portions between the monocular vision regions and in the binocular vision region, with regard to a cutout region of the right eye picture and a cutout region of the left eye picture(see [0071])).

As to claim 27,  MORI teaches the performance characteristics pertain to the locations of one or more regions of occurrence of the subjective artefacts ([0071], , the output control unit 106 preferably performs a correction process of suppressing change in luminance in the boundary portions between the monocular vision regions and in the binocular vision region, with regard to a cutout region of the right eye picture and a cutout region of the left eye picture).

As to claim 28,  MORI teaches  the display unit control engine is operable to derive, based on the determining of the location between overlapping and non- overlapping regions of the left and right-hand observed images, the location and boundary of a perceptual artefact ([0074]-[0075], FIG. 9(a). On the other hand, the output control unit 106 corrects luminance in an overlap region 420L in the section “O1” in the cutout region 42L of the left eye picture (in other words, an overlap region including a left end of the cutout region. According to  correction, in cut of region,  examples, it is possible to appropriately blend the cutout region of the right eye picture and the cutout region of the left eye picture at the boundary portion between the monocular vision region and the binocular vision region.)

As to claim 29,  MORI teaches  the display unit control engine is operable to derive, based on the determining of the location between overlapping and non- overlapping regions of the left and right-hand observed images, the location and boundary of a perceptual artefact ([0058],  as illustrated in FIG. 6, the left eye picture 42L and the right eye picture 42R are generated such that they include an overlap region and non-overlap regions. This enables to secure both a wide field of view and a wide binocular vision region.  According to  correction examples, it is possible to appropriately blend the cutout region of the right eye picture and the cutout region of the left eye picture at the boundary portion between the monocular vision region and the binocular vision region).

As to claim 30,  MORI teaches  the display unit control engine is operable to modify one or more pixel parameter values of one or more pixels and/or image parameter values of one or more display regions of the left and/or right-hand source images related to one or more regions of occurrences of a perceptual artefact([0074],For example, the output control unit 106 corrects luminance in an overlap region 422R in the section “O2” in the cutout region 42R (in other words, an overlap region including a right end of the cutout region 42R), by using a gamma curve having a shape illustrated in the section “O2” in FIG. 9(a).  The pixel parameter corresponds to the luminance value of the pixel )

As to claim 32,  MORI teaches  the display unit control engine is operable to modify one or more pixel parameter values of one or more pixels, and/or image parameter values of one or more display regions([0074], this limitation discussed in claim 30 above) which are mapped to a monocular and/or binocular viewing region ([0075], as discuss in claim 30 above the  correction examples, it is possible to appropriately blend the cutout region of the right eye picture and the cutout region of the left eye picture at the boundary portion between the monocular vision region and the binocular vision region). 

As to claim 33,  MORI teaches  the display unit control engine is operable to reduce or eliminate subjective visual artefacts by reducing pixel output intensity of one or more pixels mapped outside the one or more subjective artefact regions ([0072] the output control unit 106 is capable of changing luminance of pixels by an amount of change corresponding to luminance of pixels in the cutout region of the right eye picture or the cutout region of the left eye picture in the content. For example, the output control unit 106 changes the luminance of the pixels on the basis of a predetermined gamma curve and the luminance of the pixels in the cutout region of the right eye picture or the cutout region of the left eye picture). 

As to claim 34,  MORI teaches  the binocular display system of claim 24, comprising a processor and a memory, wherein the processor is operable to execute program instructions stored in the memory resulting in implementing the display unit control engine(Claim 20, Fig.17, [0006], [0151],  the information processing system include a computer that contain  a processor 152 a ROM 152 and 154, wherein the he ROM 152 stores programs , wherein the program cause the computer to execute the program to carry out  the step mentioned in claim 1 above 

As to claim 35,  MORI teaches  circuitry for implementing the display unit control engine ([007], information processing device including an output control unit (circuit) configured to change a first region and a second region on a basis of information related to content to be displayed). 

As to claim 36,  MORI teaches  the modifying of the one or more pixel and/or image parameter values ([0074], this limitation discussed in claim 30 above) comprises modifying the one or more pixel and/or image parameter values mapped to the binocular viewing region to reduce a subjective visual artefact perceived in the monocular viewing region ([0072], [0075], as discuss in claim 30 above the  correction examples, it is possible to appropriately blend the cutout region of the right eye picture and the cutout region of the left eye picture at the boundary portion between the monocular vision region and the binocular vision region. The output control unit 106 is capable of changing luminance of pixels by an amount of change corresponding to luminance of pixels in the cutout region).

As to claim 37,  MORI teaches  method for displaying  images to a user of a binocular display system ([0002], technologies of displaying a picture with binocular disparity between a left eye and a right eye of a user are proposed. According to such a technology, users are capable of seeing the picture stereoscopically, and feeling a sense of depth); the remaining  limitation of calm 37 is  the same as  calim1, thus, the rejection applied in claim 1 is also applied to  the remaining limitation of  claim 37)

As to claim 38,  MORI teaches  receiving data descriptive of the binocular display system performance characteristics, wherein the modifying of the image data and/or of the display unit operating parameter value is performed based on the received data that is descriptive of the binocular display system performance characteristics (Figs. 8-9, [0018]-[0019,  FIG. 9 is graphs illustrating examples of functions of correction to be performed on the respective cutout regions illustrated in FIG. 8, wherein Fig.8 illustrate an explanatory diagram illustrating an example of a cutout region of a right eye picture and a cutout region of a left eye picture). 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 5 and 15  rejected under 35 U.S.C. 103(a) as being unpatentable over MORI, US 20180359463 A1, in view of Doerre et al.(hereafter Doerre), US 20170374351 A1, published 12/28/2017 

Regarding  claim 5, while MORI  teaches the limitation of claim 1, but fails  to teach the limitation of claim 5.
On the other hand Doerre teaches the   determining border area locations between overlapping and non-overlapping regions of the left and right-hand observed images to derive the perceptual artefact locations and boundaries ( Step 204 controls the display of the image to provide an illusion of variable depth of field, color saturation, or other cues to reinforcing a scale model illusion in which depth cues are mapped onto objects in the field of view to create a psychophysical ‘just-noticeable-difference’)
It would have been obvious to one of ordinary skill the art  to incorporate a method visual effect  on  display image  that provides an illusion of variable depth of field, color saturation, or other cues taught by Doerre into MORI.
The suggestion or motivation  is to provide a scale model illusion in which depth cues are mapped onto objects in the field of view to create a psychophysical ‘just-noticeable-difference’, 

As to claim15,  Doerre teaches the   modifying of a pixel and/or image parameter value is performed such to not exceed a Just Noticeable Difference (JND) for an entire FOV of the observation images or one or more selected FOVs of the entire FOV of the observation images perceived by the user ([0051] Step 204 controls a display of the image captured by the at least two drones on the display device 160 according to the vergence angle determined by Step 203. That is, Step 204 controls the display of the image to provide an illusion of variable depth of field, color saturation, or other cues to reinforcing a scale model illusion in which depth cues are mapped onto objects in the field of view  (FOV)to create a psychophysical ‘just-noticeable-difference’).









Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699